Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-21 and 28 are pending and have been examined.
Priority
This application, Serial No. 17/263,582 (PGPub: unpublished) was filed 01/27/2021. This application is a 371 of PCT/EP2019/070925 filed 08/02/2019. This application claims priority to foreign application EPO 18187241.7 filed 08/03/2018.
Information Disclosure Statements
The Information Disclosure Statement filed 01/27/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a method for determining the interaction between a first ligand and a receptor, however the claims lacks correlation to the preamble because while step c) recites adding a concentration of the first ligand to the first solution, it is unclear how or at what point the interaction between the first ligand and receptor is being determined since the number of binding events between the second ligand and the receptor are the only data points being recorded.
	Claim 1 is confusing because it is unclear what components make up the claimed second solution. Step c states that a second solution is provided by adding a test solution comprising a concentration of first ligand to the first solution but it is unclear if this concentration of first ligand is added to the first solution of step a) or if it is added to the solution created when the first solution is contacted with the second ligand.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 9-21 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahlsten et al. (Equilibrium-Fluctuation Analysis for Interaction Studies between Natural Ligands and Single G Protein-Coupled Receptors in Native Lipid Vesicles, IDS, 2015, American Chemical Society, pages 10774-10779, hereinafter “Wahlsten”).
Regarding claim 1, Wahlsten teaches throughout the publication a method for determining the interaction between a first ligand and a receptor (abstract, interaction between CXCR3 and ligands CXCL10 and CXCL11), said method comprising a sequence of process steps: a) providing a first solution free from the first ligand and comprising a concentration Ci of the receptor, b) contacting said first solution with a test well wall functionalized with a second ligand while recording the number of binding events between the receptor and the second ligand during a time interval t1, and c) adding a test solution free from said receptor and comprising a concentration Cn of the first ligand to the first solution thereby providing a second solution while continuing recording the number of binding events between the second ligand and the receptor in said second solution during a time interval t2 (see pages 10775-10776, Experimental Section; and see pages 10777-10778, Receptor-Ligand Interaction Studies).
Regarding claim 5, Wahlsten teaches the method further comprising a step d): determining the interaction between the first ligand and the receptor based on the binding events recorded in steps b) and c) (see pages 10777-10778, Receptor-Ligand Interaction Studies).

Regarding claim 9, Wahlsten teaches the method wherein the receptor is combined with a vehicle thereby providing an immobilized receptor (page 10775, native membrane vesicle).
Regarding claim 10, Wahlsten teaches the method wherein the vehicle comprises a fluorophore (top of page 10776, fluorescently labeled CXCR3- containing native membrane vesicles).
Regarding claim 11, Wahlsten teaches the method wherein the first ligand and the second ligand are identical (page 10776, ligand immobilization on supported lipid bilayer, both ligands are chemokine ligands).
Regarding claim 12, Wahlsten teaches the method wherein the first ligand and the second ligand are different (page 10776, ligand immobilization on supported lipid bilayer, one ligand is CXCL10 and one is CXCL11).
Regarding claim 13, Wahlsten teaches the method wherein the first ligand and/or the second ligand is/are a pharmaceutical drug (page 10779, last paragraph in left column).
Regarding claim 14, Wahlsten teaches the method wherein step b) and/or step c) comprise(s) use of a microscope (page 10776, 2nd full paragraph in left column, Nikon microscope).
Regarding claim 15, Wahlsten teaches the method which comprises determination for the first ligand at least one of the following: a dissociation constant koff (see pages 10777-10778, Receptor-Ligand Interaction Studies).

Regarding claims 18-20, Wahlsten teaches the method wherein the sample holder assembly is configured to be used in combination with Total Internal Reflection Fluorescence (TIRF) microscopy (see abstract and page 10775 – Experimental Section), and comprises:
-    a sample holder plate comprising a plurality of bottomless test wells,
-    a bottom plate attached to said sample holder plate by means of a material thereby forming a well bottom wall of said plurality of test wells, said material having a refractive index (Na) that is lower than a refractive index (Ng) of said bottom plate (see pages 10775-10776, Experimental Section, glass surfaces inside the wells).
Regarding claim 21, Wahlsten teaches the method wherein the sample holder assembly is combined with a TIRF source configured to provide a light beam into the well bottom wall such that the light beam propagates throughout the entire well bottom wall thereby creating an evanescent field in the plurality of wells (page 10776 – TIRF Microscopy and Image Analysis).
Regarding claim 28, Wahlsten teaches the method wherein the vehicle comprises a liposome (page 10775 – right column, Preparation of Synthetic Lipid Vesicles).

Claim(s) 1-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geschwindner (Chapter 6: Label-Free Inhibition in Solution Assays for Fragment Screening from Ye Fang’s Label-Free Biosensor Methods in Drug Discovery, 2015, pages 119-131).

Regarding claim 2, Geschwindner teaches the method wherein the time interval t2 is at least 1/kobs of the binding reaction between the first ligand and the receptor (page 126-127, sections 3.2 and 3.3).
Regarding claim 3, Geschwindner teaches the method wherein the recording of the binding events between the second ligand and the receptor takes place until the first ligand and the receptor have reached equilibrium binding (page 126-127, sections 3.2 and 3.3).
Regarding claim 4, Geschwindner teaches the method wherein the recording of the binding events between the second ligand and the receptor takes place until and after the first ligand and the receptor have reached equilibrium binding (page 126-127, sections 3.2 and 3.3).
Regarding claim 5, Geschwindner teaches the method further comprising a step d): determining the interaction between the first ligand and the receptor based on the binding events recorded in steps b) and c) (page 126-127, sections 3.2 and 3.3).
Regarding claim 6, Geschwindner teaches the method wherein the sequence of process steps is performed in full in each of a plurality of test wells (page 125, section 3.1, 384-well plate).
Regarding claim 7, Geschwindner teaches the method wherein the sequence of process steps is performed for a number of different concentrations Cn of the first ligand in said test solution (page 127, section 3.3).
Regarding claim 8, Geschwindner teaches the method further comprising a step e):  repeating step c) at an increasing concentration Cn of the first ligand in said test solution (page 127, section 3.3).
Regarding claim 13, Geschwindner teaches the method wherein: the receptor is a pharmaceutical drug receptor, and/or the first ligand and/or the second ligand is/are a pharmaceutical drug (see page 123).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641